IN THE 37TH JUDICIAL CIRCUIT, OREGON COUNTY, MISSOURI

 

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 19AM-CC00010 .
STEVEN A PRIVETTE R EB
Plaintiff/Petitioner: -Plaintiff's/Petitioner’s Attorney/Address CE ] V
BRITTANY ALYSE BARBEE HAROLD LYNN HENRY & f)
PO BOX 617 SEP
vs. | WEST PLAINS, MO_ 65775-0617 q 6 2019
Defendant/Respondent: Court Address: S He QL
CORNELIUS NEWSOM Courthouse Square ra ON Ty
Nature of Suit: is nO. F ae
CC Pers Injury-V ehicular TON, 65606 ate me. CIC
. Summons in Civil Case CED 9 2 9nI0
The State of Ifissouri to: UNITED PARCEL SERVICE ; ria
Alias: Clerk of the Circuit Court
55 GLENLAKE PICVY NE Registered Agent: a
ATLANTA, GA 30528 CSC-Lawyers Incorporating Service Oregon County, NO
weeetee el, . . . _ Company . . .
ee os ~ ~~" 294. Boliver St; “Jefferson ‘city,’ MO 65101" ~ te a ~
COURT SEA. OF You are summoned to appear before this court and to file your © pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

September 10, 2019 /s/ Alice Bell

Date Clerk
Further (Information:

 

 

 

 

 

Sheriff's or Server’s Return
Note to serviiig officer: Summons should be returned to the court within 30 days after the date of issue.

{certify thet | have served the above summons by: (check one)
L) delivering : copy of the summons and a copy of the petition to the defendant/respondent.
Cl] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant’s/respondent's family over the age of

15 years ‘vho permanently resides with the defendant/respondent.
{for service on a corporation) delivering a copy of the sunmons and_a copy of the complaint to:

LL. (name) Dearomoe (title).

(J other:

Sevedat B50 FE. Hr gh St. (address)
in(@olo (County Cito St-Louis), MO, on _G-/9-/F (date) at_&.’00 Adsime).

+h YI Printed Name of Sheriff or Server ,

Must be sworn before a notary public if not served by an authorized offic icer:

 

 

 

 

 

 

 

 

 

 

 

Subscribed and sworn to before me on (date).
(Sea)
My commission expires:
. Date Notary Public
Sheriff's Fees, if applicable .
Summons $ . @
Non Est $ . a
Sheriffs Deputy Salary @ 2
Supplemental Surcharge $ 10.00 7 :
Mileage $ ( miles @ $. per mile) cls. . Qe
Total $ wy ote
A copy of the summons and a copy of the petition must be served on’ each defendant/respondent, For methods ots service: on alt
classes of suits, see Supreme Court Rule 54. . Sy
OSCA (06-18) SM30!1SMCC) For Court Use Only: Document Id # 19-SMCC-319 1 of 1 Civil ProceduréForm No. 1; Rules 54.01 - 54.05,

54.13, and 54.20; 506.120 - 506.140, and 506.150-RSMo

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 1 of 11 EXHIBIT A

 

 

 
 

19AM-CC00010

IN THE CIRCUIT COURT OF OREGON COUNTY, MISSOURI

 

CIRCUIT DIVISION

BRITTANY BARBEE )
Plaintiff, )
)

VS. ) Case No.
)
CORNELIUS NEWSOM, and )
UNITED PARCEL SERVICE, INC. )
Defendants. )

PETITION

COMES NOW the Plaintiff and for her cause of action against Defendants states,
alleges, and avers as follows:

Allegations Common to All Counts

1. That this cause of action accrued in Oregon County, Missouri.

2. That Defendant United Parcel Service, Inc., hereafter referred to as UPS, is
a corporation doing business in the state of Missouri and is capable of suing and being
sued in the state of Missouri.

3. That upon information and belief, Defendant Cornelius Newsom, hereafter
referred to as Newsom, was at all relevant times mentioned herein, an agent and
employee of Defendant UPS and was in the course and scope of his employment with *
Defendant UPS on the date of the collision which occurred on June 10, 2019.

4, That Defendant UPS was at all times relevant herein a “motor carrier” of
drivers of “commercial motor vehicles” as these terms are used and defined in the Federal
Motor Carrier Safety Regulations and operated as a commercial “motor carrier” pursuant

to authority granted by the United States Department of Transportation and was subject to

1

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 2 of 11 EXHIBITA

INd GEO - BLO% ‘vz Aine - uoBaig - pallg Aeouosoay
the rules and regulations of the Federal Motor Carrier Safety Administration as
promulgated and codified within 49 C.F.R. Parts 383-397.

5. That the Federal Regulations cited above were at all relevant times herein
mentioned adopted and enforced by the State of Missouri as standards and laws of the
State pursuant to §390.201 RSMo.

6. That on June 10, 2019, Plaintiff was operating a 2018 Jeep Wrangler in a

. generally easterly direction on and along Business Highway 63 in the area of the
intersection with US Highway 63 in Oregon County, Missouri.

7. That at the time and place aforementioned, Defendant Newsom was
operating a 2016 Kenworth in a generally southerly direction on and along US Highway
63 near the intersection of Business Highway 63 in Oregon County, Missouri.

8. That at the time and place aforementioned, Defendant Newsom drove at an
excessive speed and ran a red signal light, striking and colliding with the 2018 Jeep
Wrangler being driven by Plaintiff.

9. The 2016 Kenworth operated by Defendant Newsom at said time and place
aforementioned was owned or leased by Defendant UPS and Defendant UPS had the
right to exclusive possession, control and use of said truck.

10. For the foregoing reasons, Defendant Newsom’s negligent acts and

omissions as set forth more fully below are imputable to Defendant UPS.

COUNT I

Claim of Plaintiff Against Separate Defendant Newsom

2

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 3 of 11 EXHIBITA

Wd 6¥:€0 - 6L0Z ‘vz Ainr - uoBauD - Pslly Ayjeoucioe!y
(Common Law Negligence)

COMES NOW, Plaintiff and for this cause of action against Separate Defendant
Newsom under Count I in the above-referenced matter, states, alleges, and avers as
follows:

11. Plaintiff incorporates by reference as if fully set out herein, each and every
allegation contained in the Allegations Common to All Counts of this Petition.

12. That Defendant Newsom failed to exercise the highest degree of care in the
operation of the aforementioned truck and was negligent in one or more of the following
respects, to wit:

a) Separate Defendant Newsom failed to keep a careful lookout;

b) Separate Defendant Newsom drove at an excessive speed;

c) Separate Defendant Newsom failed to yield the right-of-way; and/or

d) Separate Defendant Newsom knew or by the use of the highest
degree of care could have known that there was a reasonable
likelihood of collision in time thereafter to have stopped, or swerved,
or slackened speed, or sounded a warning,-or slackened speed and
swerved, or slackened speed and sounded a warning, or swerved and
sounded a warning but failed to do so.

13. That as a direct and proximate result of the negligence on the part of
Separate Defendant Newsom, Plaintiff sustained injury to her person and to her body,

most particularly injury to Plaintiff’s head, ears, face, neck, shoulders and back, that said

3

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 4 of 11 ExHiBITA

Nd 6P:E0 - 6L0Z ‘vz Aine - uoBe19 - payly Ayeauosjoa!y
injuries have permanently interfered with the ability of Plaintiff to work and to earn the
income and livelihood that Plaintiff had a right to perform prior to the occurrence
aforementioned without pain, limitations and/or restrictions, interfering with the ability of
Plaintiff to engage in the activities that Plaintiff had a right to engage in prior to the
occurrence aforementioned without pain, limitations and restrictions, causing Plaintiff
pain and suffering in the past and in the future and causing Plaintiff to incur medical care
and related costs in the past, presently and in the future.

WHEREFORE, Plaintiff prays for damages against Separate Defendant Newsom
in a just and reasonable sum commensurate with the amount of injuries and damages
sustained by Plaintiff herein; for court costs; and for such other and further relief and

orders as the Court deems just and proper in the premises.

COUNT II

Claim of Plaintiff Against Separate Defendant Newsom

(Negligence Per Se)

COMES NOW Plaintiff and for Count II of this cause of action against Defendant
Newsom states, alleges and avers as follows:

14. ‘Plaintiff incorporates by reference as if fully set out herein, each and every
allegation contained in the Allegations Common to All Counts and in Count I of this

Petition.

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 5 of 11 EXHIBITA

Nd 6¥:E0 - 6L0Z “vz Alnr - uoBai9 - psi Ajjeojuoo9|y
15. That at the time of the aforementioned collision separate Defendant

Newsom was negligent per se in that he was in violation of one or more of the following:

a)

b)

d)

Separate Defendant Newsom facing a steady red signal failed to stop
before entering the near side of the intersection or at the entrance to
the intersection in obedience to a red signal in violation of §304.281
(3) RSMo;

Separate Defendant Newsom drove at a speed in excess of the posted
speed limit of 45 miles per hour in violation of §304.009 RSMo;
Separate Defendant Newsom failed to drive in a careful and prudent
manner and at a rate of speed so as not to endanger the life or limb
of any person in violation of §304.010 RSMo.;

Separate Defendant Newsom failed to obey the instructions of an
official traffic control device, in violation of §304.271 RSMo.;
Separate Defendant Newsom operated the truck while his ability
and/or alertness was so impaired, or so likely to become impaired
through fatigue, illness, or any other cause, as to make it unsafe for
him to begin or continue to operate the vehicle in violation of 49
C.F.R. §392.3.

Separate Defendant Newsom operated a commercial motor vehicle
while he was not qualified to do so in violation of 49 C.F.R. Part

391.11; and/or

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 6 of 11 ExXHiBITA

Nd 6¥:€0 - 6L0% ‘ve Aine - uoBalE - pally Ajjeouodyos)y
g) Separate Defendant Newsom exceeded the maximum driving and
on-duty times and failed to keep accurate logging and/or record
keeping relating to such driving and on-duty times in violation of 49
C.F.R. Part 395.
WHEREFORE, Plaintiff prays for damages against Separate Defendant Newsom
in a just and reasonable sum commensurate with the amount of injuries and damages
sustained by Plaintiff herein; for court costs; and for such other and further relief and

orders as the Court deems just and proper in the premises.

COUNT I
Claim of Plaintiff Against Separate Defendant UPS

(Respondeat Superior)

COMES NOW, Plaintiff and for this cause of action against Separate Defendant
UPS under Count IIT in the above-referenced matter, states, alleges and avers as follows:

16. Plaintiff incorporates by reference as if fully set out herein, each and every
allegation contained in the Allegations Common to All Counts of this Petition and Counts
I and II of this Petition.

17. That at all times material and pertinent herein Separate Defendant Newsom,
was an agent, servant and/or employee of Separate Defendant UPS and all of the acts and

occurrences set forth and alleged herein above occurred, transpired and took place within

6

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 7 of 11 EXHIBITA

Wel 6P:E6 - 6L0% ‘vz Aine - ucBaIC - pally Ayeojuonoaly
the course and scope of Separate Defendant Newsom’s agency and employment of
Separate Defendant UPS.

18. That as a direct and proximate result of the negligence on the part of
Separate Defendant Newsom, Plaintiff sustained injury to her person and to her body,
most particularly injury to Plaintiffs head, ears, face, neck, shoulders and back, that said
injuries have permanently interfered with the ability of Plaintiff to work and to earn the
income and livelihood that Plaintiff had a right to perform prior to the occurrence
aforementioned without pain, limitations and/or restrictions, interfering with the ability of
Plaintiff to engage in the activities that Plaintiff had a right to engage in prior to the
occurrence aforementioned without pain, limitations and restrictions, causing Plaintiff
pain and suffering in the past and in the future and causing Plaintiff to incur medical care
and related costs in the past, presently and in the future.

WHEREFORE, Plaintiff prays for damages against Separate Defendant UPS ina
just and reasonable sum commensurate with the amount of injuries and damages
sustained by Plaintiff herein; for court costs; and for such other and further relief and

orders as the Court deems just and proper in the premises.

COUNT IV
Claim of Plaintiff Against Separate Defendant UPS

(ndependent Negligence)

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 8 of 11 EXHIBITA

Nd 6R:E0 - GLO? ‘72 Aine - uaBaIC - pally Ayeoluo9a}y
UPS under Count II in the above-referenced matter, states, alleges and avers as follows:
19, Plaintiff incorporates by reference as if fully set out herein, each and every
allegation contained in the Allegations Common to All Counts of this Petition and Counts
I-III of this Petition.
20. That Separate Defendant UPS was further negligent in the following
respects, to wit:

a) Separate Defendant UPS failed to select a competent and fit driver;

b) Separate Defendant UPS retained an unsafe and unqualified driver;
c) Separate Defendant UPS entrusted its delivery to an incompetent
driver;

COMES NOW, Plaintiff and for this cause of action against Separate Defendant

d) Separate Defendant UPS required and/or permitted its driver to
operate a motor vehicle while the driver’s ability or alertness was so
impaired or so likely to become impaired through fatigue, illness, or
any other cause, as to make it unsafe for him to begin or continue to
operate the motor vehicle in violation of 49 C.F.R. Part 392.3;

Separate Defendant UPS violated the provisions of 49 C.F.R. Parts

oO
~

390.11 and 390.13 pertaining to the safe operation of a motor carrier,
training, and duties of motor carriers and their employees and
relating to aiding and abetting violations of the rules and regulations;

and/or

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 9 of 11 EXHIBITA

 

Wd 6r:C0 > GLO? ‘pz Aine - ucBaIC - pails Ajeouojoely

 
f) Separate Defendant UPS violated the provisions of 49 C.F.R. Part
390.3 which requires a motor carrier to be knowledgeable of all
regulations applicable to it and requires the motor carrier to comply
with the regulations and instruct every driver and employee with
regard to all applicable regulations.

21. That as a direct and proximate result of the negligence on the part of

Separate Defendant Newsom, Plaintiff sustained injury to her person and to her body,

most particularly injury to Plaintiffs head, ears, face, neck, shoulders and back, that said
injuries have permanently interfered with the ability of Plaintiff to work and to earn the
income and livelihood that Plaintiff had a right to perform prior to the occurrence
aforementioned without pain, limitations and/or restrictions, interfering with the ability of
Plaintiff to engage in the activities that Plaintiff had a right to engage in prior to the
occurrence aforementioned without pain, limitations and restrictions, causing Plaintiff
pain and suffering in the past and in the future and causing Plaintiff to incur medical care
and related costs in the past, presently and in the future.

WHEREFORE, Plaintiff prays for damages against Separate Defendant UPS in a
just and reasonable sum commensurate with the amount of injuries and damages
sustained by Plaintiff herein; for court costs; and for such other and further relief and

orders as the Court deems just and proper in the premises.

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 10 of 11 ExHIBITA

Nd 6:0 - BLOT ‘vz Ainr - uoBauC - pally Aypeouosyoa!y

 
 

HENRY & WILLIAMS, P.C.

by:  /s/H. Lynn Henry
H. Lynn Henry #23679
Roy E. Williams, Jr. #38712
P.O. Box 617
1207 Porter Wagoner Blvd.
West Plains, MO 65775
Phone: 417/256-8133
Fax: 417/256-8969
lynn@henrylawfirm.com
Attorneys for Plaintiff

Certificate of True Copy

STATE OF MISSOURI

SY OY

COUNTY OF OREGON

COURT SEAL OF

 

38.

I, Betty Grooms, Clerk ofthe Circuit Court and in
and for said County, hereby certify that the
foregoingis atrue copy ofthe original in the cause
therein named, as the same appears onrecordin my
custody.

tie tee ee e seal of said courtDone
this | day of ye 20

 

“BR WA aatrea

y the Circuit Court

 

 

10

Case 6:19-cv-03370-BP Document 1-2 Filed 10/18/19 Page 11 of 11EXxHIBITA

Nd 6P:€0 - BLO ‘vz Ainr - UoBeIC - pall Ayjeojuosoa|y
